United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, ROCKY MOUNT
ANNEX, Rocky Mount, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-979
Issued: July 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 18, 2013 appellant filed a timely appeal from a February 22, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. The most recent OWCP merit decision is dated July 5, 2012. There is no merit
decision within 180 days of March 18, 2013 the date appellant filed her appeal with the Board.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
On appeal, appellant contends that she sustained an emotional condition injury in the
performance of duty as alleged.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 8, 2011 appellant, then a 47-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on December 5, 2011 at 12:20 p.m., she sustained posttraumatic stress disorder and major depressive disorder when verbally attacked by an angry
woman in a restaurant parking lot. She alleged that the woman followed her for several blocks in
a car, pulled in front of her postal vehicle and began yelling at her. Appellant called 911. After
officers were dispatched, she returned to the employing establishment. Appellant alleged that,
when she reported the incident, a postmaster verbally abused her. She stopped work on
December 5, 2011.
A December 5, 2011 police report showed that at 12:24 p.m. that day, appellant called
911 asserting that one female and two male subjects followed her in their vehicle and that the
female verbally accosted her. Officers were dispatched to the scene.
In a December 5, 2011 statement, an associate of appellant noted picking her up from the
employing establishment after the alleged incident. Appellant appeared distraught.
In a December 9, 2011 letter, the postmaster stated that, on December 5, 2011, appellant
reported that a “lady followed her to her lunch spot and jumped out and started yelling at her
about almost hitting her car.” Appellant appeared calm and agreed to finish one of her routes but
was concerned about another in proximity to where the woman allegedly confronted her. Her
mood then changed abruptly and she accused the postmaster of not caring about her safety.
Appellant then asked for claim forms.
In a December 9, 2011 statement, an employing establishment manager stated that, while
appellant met with the postmaster on December 5, 2011, there was progressively louder noise,
culminating in appellant’s declaration that she would file a claim.
In a December 28, 2011 letter, OWCP advised appellant that additional evidence was
needed to establish her claim, including factual evidence substantiating the December 5, 2011
incident and a statement from her physician explaining how that incident would cause the
claimed post-traumatic stress disorder and major depressive disorder. Appellant was afforded 30
days to submit such evidence. In response, she submitted December 8 and 29, 2011 work
restrictions from Dr. Judith S. Yongue, an attending psychiatrist, who related appellant’s account
of the December 5, 2011 incident and alleged confrontation with the postmaster.
By decision dated January 30, 2012, OWCP denied appellant’s claim finding that she
failed to establish any compensable factors of employment. It found that she submitted
insufficient evidence that the December 5, 2011 incident occurred as alleged or that the
postmaster had verbally assaulted her when she reported the incident.
In an April 18, 2012 letter, appellant requested reconsideration. She asserted that new
evidence would establish that the December 5, 2011 incident occurred in the performance of
duty. Appellant contended that she had no nonoccupational stressors and that her psychiatric
problems were work related.
In a March 5, 2012 statement, a union representative stated that the postmaster initially
refused to provide appellant a claim form as “‘nothing happened to cause an injury to
2

[appellant].’” He later provided the forms. A coworker provided a March 10, 2012 statement
alleging that, on December 5, 2011, a postmaster snatched a Form CA-17 from appellant’s hand
and walked away. A second coworker submitted a March 27, 2012 statement noting that
appellant telephoned the police on December 5, 2011 when an angry individual approached her
in front of a restaurant.
Appellant also submitted a February 17, 2012 report from Dr. Celeste Good, an attending
psychiatrist, who stated that the December 5, 2011 incident exacerbated appellant’s preexisting
psychiatric conditions. Dr. Good renewed work restrictions through March 2012.
By decision dated July 5, 2012, OWCP affirmed the January 30, 2012 decision denying
appellant’s claim, finding that the additional evidence was not sufficient to establish any
compensable work factors. It found that appellant’s perception that she was unsafe delivering
mail after the December 5, 2011 incident was self-generated and therefore not compensable.
OWCP further found that the factual statements did not establish that she was refused claim
forms or that the postmaster yelled at her.
In a January 25, 2013 letter, appellant requested reconsideration. She reiterated that the
December 5, 2011 parking lot incident and conformation with a postmaster occurred as alleged.
Appellant submitted letters to the employing establishment requesting work assignments and
accommodations. She also submitted copies of the coworker statements previously of record.
Appellant also provided reports from Dr. Good dated from January 19 to November 21, 2012.
Dr. Good diagnosed major depressive disorder and post-traumatic stress disorder due to the
December 5, 2011 confrontations. She restricted appellant from contact with the postmaster.
By decision dated February 22, 2013, OWCP denied reconsideration on the grounds that
the evidence submitted in support of appellant’s February 4, 2012 request was irrelevant to the
claim. It found that the medical evidence was irrelevant as appellant had not established a
compensable factor of employment. OWCP further found that the March 2012 statements were
previously considered and that the work assignment correspondence was irrelevant. It further
found that appellant did not advance a new legal argument or provide relevant new evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by it; or (3) constitute relevant and pertinent
new evidence not previously considered by OWCP.3 Section 10.608(b) provides that, when an
application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.608(b). See also D.E.., 59 ECAB 438 (2008).

3

In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.5 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.6 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether it
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.7
ANALYSIS
OWCP issued a January 30, 2012 decision finding that appellant did not establish that she
sustained an emotional condition in the performance of duty as she failed to establish any
compensable work factors. Appellant requested reconsideration on April 18, 2012 asserting that
the claimed December 5, 2012 confrontations with a woman at a restaurant parking lot and her
postmaster occurred as alleged. OWCP denied modification by decision issued July 5, 2012
finding that the evidence failed to establish compensable work factors.
Appellant again requested reconsideration on January 25, 2013, reiterating that the two
December 5, 2012 incidents occurred as alleged in the performance of duty. OWCP denied
reconsideration by February 22, 2013 decision, finding that the evidence submitted was either
irrelevant to the claim or duplicative of documents previously submitted.
The Board does not have jurisdiction over the July 5, 2012 decision. The issue presented
is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP
to reopen the case for review of the merits of the claim. In her January 25, 2013 application for
reconsideration, she did not show that OWCP erroneously applied or interpreted a specific point
of law. Appellant did not identify a specific legal error or advance a new and relevant legal
argument. She contends that the evidence demonstrated that the alleged December 5, 2012
confrontations in the restaurant parking lot and with her postmaster occurred as alleged and were
in the performance of duty.
The underlying issue in this case concerns whether appellant has established a
compensable factor of employment. To be relevant to the claim, the evidence submitted on
reconsideration must address this issue. Appellant submitted her letters regarding work
assignments and accommodations. These documents do not address the factual issue of whether
she established a compensable work factor. Similarly, appellant submitted reports from
Dr. Good, an attending Board-certified psychiatrist, which do not contain factual evidence
corroborating the December 5, 2012 incidents either with the woman in the restaurant parking lot
or with the postmaster. The Board has held that evidence which does not address the particular
issue involved is insufficient to warrant reopening a claim for merit review.8 Appellant also
submitted copies of March 2012 coworker statements previously of record. However, evidence

5

Helen E. Tschantz, 39 ECAB 1382 (1988).

6

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

7

Annette Louise, 54 ECAB 783 (2003).

8

D.K., 59 ECAB 158 (2007).

4

which is duplicative or cumulative in nature is insufficient to warrant reopening a claim for merit
review.9
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant asserts that she sustained an injury in the performance of duty as
alleged. As stated above, the Board does not have jurisdiction over the merits of the claim. The
issue on appeal is whether OWCP properly denied appellant’s request for reconsideration.
Appellant submitted insufficient evidence on reconsideration to warrant a review of the claim on
its merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

Denis M. Dupor, 51 ECAB 482 (2000).

5

